STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 22, 2016
                Plaintiff-Appellee,

v                                                                  No. 328281
                                                                   Calhoun Circuit Court
GHERMELL JAQUES BOLDEN-JAPRICE,                                    LC No. 2014-002705-FC

                Defendant-Appellant.


Before: BECKERING, P.J., and HOEKSTRA and OWENS, JJ.

PER CURIAM.

        Defendant, Ghermell Jaques Bolden-Japrice, appeals as of right his jury trial convictions
of armed robbery, MCL 750.529, and first-degree home invasion, MCL 750.110a(2).1 The trial
court sentenced him to 225 months to 30 years’ imprisonment for the armed robbery conviction,
and to 95 months to 20 years’ imprisonment for the home invasion conviction, with the sentences
to be served consecutively. We affirm defendant’s convictions but remand for a Crosby2
proceeding pursuant to People v. Lockridge, 498 Mich. 358; 870 NW2d 502 (2015).

        This case arises out of a nighttime robbery at the home of the victim, Allyn Reeve, which
resulted in Reeve being fatally shot in the chest. At the time of the robbery, Reeve lived with
Bradley Launder, who grew medicinal marijuana in the basement of the house. Defendant was
implicated in the robbery, along with Christopher Leon Felton, who was convicted of first-
degree felony murder and first-degree home invasion in a separate jury trial and whose appeal is
pending before this Court.3

        On appeal, defendant claims that the lead detective, Detective Jeffrey Coons, “effectively
vouched” for two critical witnesses, Katie Bond and Ashley VanVleet, by affirming that their
prior statements to police had been consistent. Because defendant did not object to the testimony


1
 Defendant was also charged with first-degree felony murder, but the jury acquitted him of that
offense.
2
    United States v Crosby, 397 F3d 103 (CA 2 2005).
3
    Docket No. 328280.


                                               -1-
at issue, we review defendant’s unpreserved evidentiary claim for plain error affecting
substantial rights. People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

         “It is generally improper for a witness to comment or provide an opinion on the
credibility of another witness, because credibility matters are to be determined by the jury.”
People v Dobek, 274 Mich. App. 58, 71; 732 NW2d 546 (2007). This prohibition typically
extends to third-party testimony that a witness’s in-court testimony was consistent with the
witness’s earlier statements. People v Washington, 100 Mich. App. 628, 633; 300 NW2d 347
(1980) (finding inadmissible a police officer’s testimony that an eyewitness’s trial testimony was
“for the most part” the same as the witness’s prior statements because the witness had not been
accused of recently fabricating her account).

        However, under certain circumstances, a prior consistent statement may be admitted
through the testimony of a third party. See People v Jones, 240 Mich. App. 704, 706; 613 NW2d
411 (2000). For example, MRE 801(d)(1)(B) provides that a statement is not hearsay if the
declarant testifies and is subject to cross-examination about a prior statement and the statement
“is consistent with the declarant’s testimony and is offered to rebut an express or implied charge
that the declarant recently fabricated it or acted from a recent improper influence or motive in so
testifying.” Additionally, when a defendant introduces portions of a prior inconsistent statement
to impeach witness credibility, the prosecution may explore the extent of inconsistencies by
showing how the statement was consistent with the witness’ trial testimony. People v Sayles,
200 Mich. App. 594, 595; 504 NW2d 738 (1993).

       Defendant indicated in his opening statement that this case involved witnesses who were
mistaken, lying, or not credible. Among the prosecution’s witnesses were Bond, VanVleet, and
Detective Coons. Bond and VanVleet testified to their observations of defendant and his cohort
planning the robbery beforehand, with Bond witnessing defendant and his cohort running from
the scene after the shooting. Detective Coons testified that he had interviewed Bond on the date
of the incident and “multiple times” thereafter when “delivering subpoenas and such.” The
prosecution asked Detective Coons whether, “. . . throughout the testimony of Ms. Bond has she
been consistent?” Detective Coons responded, “Yes.” Defendant takes issue with this exchange,
contending that it constituted an impermissible attempt to vouch for the credibility of the
witness. We disagree.

        By the time Detective Coons testified, defendant had thoroughly impeached Bond using
prior statements made in interviews with police and her preliminary examination testimony. He
had also questioned her rather extensively about her ongoing Children’s Protective Services case,
implying that she was improperly influenced or motivated to testify in this matter so that she
would be viewed favorably in that case. Moreover, defendant cross-examined Bond regarding
alleged inconsistencies in her preliminary examination testimony, eliciting from Bond testimony
that she “stuck with the same [testimony]” and that her trial testimony did not differ from her
interview statements. Thus, because defendant introduced Bond’s alleged prior inconsistencies
to impeach her credibility, the prosecution was able to explore the extent of these alleged
inconsistencies. See Sayles, 200 Mich. App. at 595. Accordingly, defendant has shown no plain
error with respect to the admission of Detective Coons’s testimony regarding Bond’s prior
consistent statements. Carines, 460 Mich. at 763.


                                                -2-
       With regard to VanVleet, defendant implied at trial and through his questioning of
VanVleet that she was not credible because of her heroin use and addiction. Upon questioning
by the prosecution, Detective Coons testified that he had interviewed VanVleet on the day of the
incident, “probably once or twice delivering subpoenas,” and that “[o]nce in a while during the
year” he had gotten “a phone call from somebody about something in reference to the case, but
that was it.” The prosecutor asked if VanVleet has been consistent throughout, and Detective
Coons responded, “Yes.” Defendant argues that this exchange was also inadmissible.

        Upon review of the record, we conclude that this testimony was not admissible under
MRE 801(d)(1)(B) because VanVleet’s statements to Detective Coons came at a time after the
purported improper influence or motive to fabricate. Jones, 240 Mich. App. at 707 (“the prior
consistent statement must be made prior to the time that the supposed motive to falsify arose”)
(quotation marks and citation omitted). VanVleet testified that she used heroin on the morning
before the robbery and before she had any contact with Detective Coons. Therefore, to the
extent Detective Coons’s testimony was intended to rebut a charge of recent fabrication or recent
improper influence or motive to testify stemming from her heroin use, admission of the
testimony regarding VanVleet’s prior consistent statements was in error. Carines, 460 Mich. at
763. Nevertheless, in light of the evidence presented and the jury instructions given, the
testimony did not affect defendant’s substantial rights, as it did not affect the outcome of the
proceedings. See People v Jones, 468 Mich. 345, 356; 662 NW2d 376 (2003) (“To establish that
a plain error affected substantial rights, there must be a showing of prejudice, i.e. that the error
affected the outcome of the lower-court proceedings”).

        Defense witness Shawn Pike testified that defendant was present and awake at
VanVleet’s house when he, Pike, went to sleep at 1:00 a.m. on June 17, 2014, which contradicted
defendant’s statement to Detective Coons that he left VanVleet’s house at 10:30 p.m. on June 16,
2014. Pike also indicated that defendant discussed robbing the house across the street during the
weeks leading up to the robbery, which corroborated Bond’s and VanVleet’s testimony that
defendant discussed multiple times robbing the house with the medical marijuana plants growing
in the basement. Bond and VanVleet corroborated each other’s account of the night at issue with
testimony indicating that, on the night of the robbery, defendant discussed robbing the house
during a conversation at the dining room table, both defendant and “L” asked for T-shirts, and
both men left VanVleet’s house after obtaining the T-shirts. VanVleet testified that she gave
defendant and “L” a pair of white and pink polka dot socks, which Jamie Moffitt, the surviving
victim, corroborated with testimony that the cloth wrapped around the gunman’s hand holding
the gun was white or pink in color. Moffitt also testified that the gunman demanded marijuana
from the victim during the robbery, which corroborates the testimony that defendant and “L”
discussed going across the street to steal the marijuana. Bond testified that she observed
defendant running from the house following hearing the gunshots. Moreover, the jury was
instructed multiple times that the task of determining witness credibility was solely the duty of
the jury. “[J]urors are presumed to follow their instructions.” People v Graves, 458 Mich. 476,
486; 581 NW2d 229 (1998). Thus, in light of the admissible evidence presented to the jury, and
considering the trial court’s instructions, defendant has not shown that the admission of
Detective Coons’s testimony regarding VanVleet’s prior statements affected his substantial
rights. Carines, 460 Mich. at 763.



                                                -3-
        Defendant asserts briefly on appeal that the prosecutor placed the prestige of her office
and the office of the police behind the contention that defendant was guilty, and that he was
denied a fair trial. However, defendant fails to brief either issue adequately. People v Kelly, 231
Mich. App. 627, 640-641; 588 NW2d 480 (1998) (“An appellant may not merely announce his
position and leave it to this Court to discover and rationalize the basis for his claims, nor may he
give only cursory treatment with little or no citation of supporting authority.”). With respect to
his claim that he was denied a fair trial, the law defendant cites is inapplicable, and he fails to
apply the facts of this case to his cursory argument. Although both of these arguments are
effectively abandoned, see id., we reviewed them nevertheless and found them to be without
merit.

        Likewise, because defendant raises but gives cursory treatment to an ineffective
assistance of counsel claim, we deem the claim abandoned. Id. Nevertheless, from our review
of the trial court record, we conclude that defense counsel did not render ineffective assistance
by failing to object to the statements of Detective Coons at issue. In order to establish a claim of
constitutionally ineffective assistance, defendant must show that “(1) counsel’s performance fell
below an objective standard of reasonableness and (2) but for counsel’s deficient performance,
there is a reasonable probability that the outcome would have been different.” People v
Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). Because the admission of Detective
Coons’s testimony regarding Bond’s prior consistent statements was not plain error, defendant
cannot show that his trial counsel’s failure to object to the detective’s testimony fell below an
objective standard of reasonableness. Id. Assuming arguendo that defense counsel’s failure to
object to the detective’s inadmissible testimony regarding VanVleet’s prior consistent statements
did fall below an objective standard of reasonableness, for the reasons stated above, there is no
reasonable probability that the outcome would have been different had trial counsel objected. Id.

        In a Standard 4 brief,4 defendant challenges his sentence on Sixth Amendment grounds
and asserts that the remedy set forth in Lockridge is insufficient to cure the Sixth Amendment
violation. Defendant’s counsel also filed a supplemental brief seeking a remand in light of
Lockridge. We agree that a remand is necessary under Lockridge, but find that defendant’s claim
of entitlement to a remedy different than the one set forth in Lockridge lacks merit.

       In Lockridge, 498 Mich. at 364, our Supreme Court concluded that Michigan’s sentencing
guidelines were constitutionally deficient to the extent that judicial fact-finding could be used to
mandatorily increase a defendant’s guidelines minimum sentence range. As a result, the Court
severed MCL 769.34(2)5 to the extent that it was mandatory and struck down the requirement


4
  A “Standard 4” brief refers to a brief filed on behalf of an indigent criminal defendant pursuant
to Michigan Supreme Court Administrative Order 2004-6, Standard 4.
5
    The relevant statutory language states the following:
          Except as otherwise provided in this subsection or for a departure from the
          appropriate minimum sentence range provided for under subsection (3), the
          minimum sentence imposed by a court of this state for a felony enumerated in part
          2 of chapter XVII committed on or after January 1, 1999 shall be within the

                                                 -4-
that courts must articulate substantial and compelling reasons to depart from the guidelines. Id.
at 391. The Lockridge Court concluded that a remand to the trial court is appropriate for “all
defendants (1) who can demonstrate that their guidelines minimum sentence range was actually
constrained by the violation of the Sixth Amendment and (2) whose sentences were not subject
to an upward departure.” Id. at 395. In such cases, the procedure outlined in Crosby, 397 F3d
103, must be followed to determine whether the sentencing court “would have imposed a
materially different sentence but for the constitutional error.” Id. at 397.

       [O]n a Crosby remand, a trial court should first allow a defendant an opportunity
       to inform the court that he or she will not seek resentencing. If notification is not
       received in a timely manner, the court (1) should obtain the views of counsel in
       some form, (2) may but is not required to hold a hearing on the matter, and (3)
       need not have the defendant present when it decides whether to resentence the
       defendant, but (4) must have the defendant present, as required by law, if it
       decides to resentence the defendant. Further, in determining whether the court
       would have imposed a materially different sentence but for the unconstitutional
       constraint, the court should consider only the “circumstances existing at the time
       of the original sentence. [Id. at 398-399, citations and quotation marks omitted).]

       In this case, without judicially found facts supporting the scoring of the OV points,
namely offense variable (OV) 3, defendant’s sentencing cell would differ from the one under
which he was sentenced. Thus, we remand to the trial court for a Crosby proceeding.

        Defendant raises what appears to be various claims regarding the Ex Post Facto Clause.
To the extent defendant asserts that the remedy outlined in Lockridge is not the proper or a
sufficient remedy for Sixth Amendment violations based on judicial fact-finding, pursuant to
stare decisis, this Court is required to follow the decisions of our Supreme Court. People v Hall,
249 Mich. App. 262, 270; 643 NW2d 253 (2002). Therefore, the appropriate remedy for
defendant is the one set forth in Lockridge, 498 Mich. at 391, and defendant fails to support his
argument that any other remedy applies.

        We affirm defendant’s convictions, but remand the case for a Crosby proceeding. We do
not retain jurisdiction.



                                                             /s/ Jane M. Beckering
                                                             /s/ Joel P. Hoekstra
                                                             /s/ Donald S. Owens




       appropriate sentence range under the version of those sentencing guidelines in
       effect on the date the crime was committed.



                                               -5-